DETAILED ACTION
This is in response to application filed on March 05, 2019, said application is a national stage entry of PCT/JP2017/034237, International Filing Date: 09/22/2017 and claims foreign priority to JP2016-198249, filed 10/06/2016. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are pending and presented for examination of which claims 1, 9 and 10 are in independent form.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: paragraph [0039] recites “...C of Fig. 3 illustrates a free viewpoint reproduction mode icon...”, however, paragraph [0065] recites “...in the example in A of Fig. 6...the icon representing the type of the moving image content is displayed in lower right...”, of which is the exact same graphic as the “free viewpoint reproduction mode icon” shown in Fig. 3.  As shown in Fig 3 and Fig. 6, the same icon is used for both the free viewpoint reproduction mode and the free viewpoint content type.  In other words, it’s using the same icon to represent the reproduction mode and type of the content, therefore, how can one distinguish the mode from the type?  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reproduction processing unit that performs....a display processing unit that performs...” in claim 1, “the display processing unit...displays...” in claims 2-4, and 6-8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 2, according Fig. 3 and Fig. 6 and as explained in the Specification Objection section, the mode and the type uses the same icon, therefore, how do one distinguish the mode from the type when they’re simultaneously displayed?  In other words, if the mode and the type are the same icon, how does one know which icon is representing type and which icon is representing mode when both icons are exactly the same?
Regarding claims 1-4 and 6-8, the limitations such as “a reproduction processing unit that performs....a display processing unit that performs...” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites performing a process of reproducing a plurality of types of moving image contents in reproduction modes corresponding to the moving 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “a program”, which is software per se and is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al. (US PGPub. No. 2016/0112698; Filed: Oct. 19, 2015) (hereinafter KIM).

In reference to independent claim 1:
KIM teaches a reproduction device comprising: a reproduction processing unit that performs a process of reproducing a plurality of types of moving image contents in reproduction modes corresponding to the moving image contents, respectively; and a display processing unit that performs a process of displaying a user interface displaying at least one of a type and a reproduction mode of a moving image content being reproduced (i.e. ... when the electronic device 300 plays the video in the 2D mode, the electronic device 300 displays a guide phrase 320 "2D view" in the video screen 310...the video may include video contents which may be played in two or more modes among the 2D mode, the 3D mode and the 360 degree mode..... - Paragraphs 62, 76; Figs. 3-4, 9-12)

In reference to claim 2:
KIM teaches the reproduction device according to claim 1, wherein the display processing unit simultaneously displays the type and the reproduction mode of the moving image content (i.e. Figs. 3-4, 9-12).

In reference to claim 3:
KIM teaches the reproduction device according to claim 1, wherein the display processing unit displays a reproduction time of each type for each type of the moving image contents by using a i.e. the progress bar in Figs. 3-4, 9-12).

In reference to claim 8:
KIM teaches the reproduction device according to claim 1, wherein the display processing unit displays a user interface displaying a visual line direction or a viewpoint position of a user (i.e. ... the electronic device 400 displays the video screen 410 in various angles according to a touch or a drag 440 of the user for the symbol 430.... - Paragraph 66).

In reference to independent claim 9:
A reproducing method comprising steps of: performing a process of reproducing a plurality of types of moving image contents in reproduction modes corresponding to the moving image contents, respectively; and performing a process of displaying a user interface displaying at least one of a type and a reproduction mode of a moving image content being reproduced.
- Claim 9 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

In reference to independent claim 10:
A program that allows a computer to execute a reproducing process including steps of: performing a process of reproducing a plurality of types of moving image contents in reproduction modes corresponding to the moving image contents, respectively; and performing a process of displaying a user interface displaying at least one of a type and a reproduction mode of a moving image content being reproduced.
- Claim 10 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US PGPub. No. 2016/0112698; Filed: Oct. 19, 2015) (hereinafter KIM) in view of Kunigita et al. (US PGPub. No. 2014/0201632) (hereinafter Kunigita).

In reference to claim 4:
KIM teaches the reproduction device according to claim 3, KIM does not teach wherein the display processing unit displays seek bars corresponding to respective types of moving image contents in parallel for each type of the moving image contents.  However, Kunigita teaches in Fig. 5 a parallel arrangement of a plurality of videos with their respective progress bars.  It would have been obvious to modify KIM with the teachings of Kunigita with the motivation to provide an overview of a plurality of videos).

In reference to claim 5:
KIM and Kunigita teach the reproduction device according to claim 4, KIM teaches wherein the type of the moving image content to be reproduced is selected according to an operation of a user on the seek bar (i.e. Figs. 3-4, 9-12; user can operate the ‘play’ button).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US PGPub. No. 2016/0112698; Filed: Oct. 19, 2015) (hereinafter KIM) in view of Brodersen et al. (US PGPub. No. 2008/0165396) (hereinafter Brodersen).

In reference to claim 7:
KIM teaches the reproduction device according to claim 1, KIM does not explicitly teach wherein, in a case where an operation of temporarily stopping reproduction of the moving image content is performed, the display processing unit displays a user interface displaying a temporarily stopped state for the user interface displaying the type or the reproduction mode of Brodersen teaches in Fig. 5 of video content in a pause state indicated by a Pause Indicator 440.  It would have been obvious to modify KIM with the teachings of Brodersen with the motivation so user can easily recognize which state the video content is currently in.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Shen Shiau/
Primary Examiner, Art Unit 2174